Exhibit 10.1



CONSENT  AND AMENDMENT UNDER CREDIT AGREEMENT
 
THIS CONSENT  AND AMENDMENT UNDER CREDIT AGREEMENT (this “Consent”) is entered
into as of February 27, 2019, by and among BANK OF AMERICA, N.A., a national
banking association, as administrative agent for each Lender (in such capacity,
together with its successors and assigns in such capacity, “Administrative
Agent”), the Lenders party hereto, WEX INC., a Delaware corporation (“WEX”),
WRIGHT EXPRESS INTERNATIONAL HOLDINGS LIMITED, as a Designated Borrower and WEX
CARD HOLDINGS AUSTRALIA PTY LTD., as the Specified Designated Borrower.
 
WHEREAS, WEX, WRIGHT EXPRESS INTERNATIONAL HOLDINGS LIMITED, as a Designated
Borrower, WEX CARD HOLDINGS AUSTRALIA PTY LTD., the Lenders from time to time
party thereto and the Administrative Agent are party to that certain Credit
Agreement, dated as of July 1, 2016 (as amended as of July 3, 2017, October 30,
2017, January 17, 2018, August 24, 2018, January 18, 2019 and as it may be
further amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”);
 
WHEREAS, Unik S.A, a wholly owned subsidiary of WEX and successor in interest to
FastCred Administracao e Servicos ltda., was designated as an immaterial
subsidiary by WEX under the Credit Agreement in July 2016 (the “Immaterial
Brazil Subsidiary”);
 
WHEREAS, the Borrowers have requested that the Administrative Agent and Lenders
waive and modify certain conditions, obligations, and requirements under the
Credit Agreement with respect to the Disclosed Matter (as described below); and
 
WHEREAS, the Administrative Agent and Required Lenders are willing to do so, in
each case subject to the terms and conditions of this Consent.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
 
Section 2A. Waiver and Consent. Effective as of the Consent Effective Date (as
defined below), the undersigned Lenders, which constitute the Required Lenders,
hereby agree that (a) no Default or Event of Default has resulted or will be
deemed to result from the Disclosed Matter, (b) no  breach of representations or
warranties (including without limitation Section 5.05 of the Credit Agreement)
has occurred or will be deemed to occur as a result of the Disclosed Matter and
(c) all representations, conditions, warranties and covenants under the Loan
Documents are expressly made subject to the Disclosed Matter in all respects, in
each case, whether prior to, on or after the Consent Effective Date.
 
The foregoing is a limited waiver and consent and, except as expressly set forth
herein, shall not constitute a modification, wavier or alteration of any of the
terms, provisions, conditions or covenants of the Credit Agreement or any other
Loan Document that are unrelated to the Disclosed Matter.



--------------------------------------------------------------------------------



“Disclosed Matter” means any event, circumstance or condition arising out of or
related to a potential write-down of balance sheet accounts which may or may not
go through the current period consolidated income statement of WEX in an amount
not to exceed $70 million for any period related to revenue recognized by the
Immaterial Brazil Subsidiary.
 
Section 2B. Amendment to the Credit Agreement.  The parties agree to amend the
Section 5.05 of the Credit Agreement as follows:
 
(a)            Section 5.05(a)(ii) shall be deleted in its entirety and replaced
with the following: “fairly present in all material respects the financial
condition of the Company and its Subsidiaries (or WP Mustang Holdings LLC and
its Subsidiaries, as applicable) as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein,; and”
 
(b)            Section 5.05(b)(ii) shall be deleted in its entirety and replaced
with the following: “fairly present in all material respects the financial
condition of the Company and its Subsidiaries (or WP Mustang Holdings LLC and
its Subsidiaries, as applicable) as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end adjustments.”
 
(c)            Section 6.09 shall be deleted in its entirety and replaced with
the following: “Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in all material respects and in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.”
 
Section 3. Conditions to Effectiveness. The effectiveness of this Consent is
subject to satisfaction of the following conditions precedent (the date of such
satisfaction being the “Consent Effective Date”):
 
(a)            (i) each of the Borrowers shall have executed and delivered
counterparts of this Consent to the Administrative Agent, (ii) the Lenders
constituting the Required Lenders shall have executed and delivered a
counterpart of this Consent to the Administrative Agent and (iii) the
Administrative Agent shall have executed a counterpart of this Consent;
 
(b)            after giving effect to this Consent, the representations and
warranties of the Borrowers contained in Article V of the Credit Agreement and
the representations and warranties of each Loan Party contained in each other
Loan Document shall be true and correct on and as of the Consent Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement;



--------------------------------------------------------------------------------

 
(c)            after giving effect to this Consent, no Default or Event of
Default shall have occurred and be continuing;
 
(d)            all fees and expenses required to be paid by WEX pursuant to
Section 10.04 of the Credit Agreement relating to this Consent, shall have been
paid or shall be paid substantially concurrently with the effectiveness of this
Consent;
 
(e)            the Administrative Agent shall have received a certificate of WEX
signed by a Responsible Officer thereof:
 
(i)             certifying that no Default or Event of Default exists
immediately after giving effect to this Consent, and
 
(ii)            certifying that the condition set forth in Section 3(b) hereof
has been satisfied.
 
Section 4. Effects on Loan Documents.
 
(a)            Except as specifically set forth herein, all Loan Documents
(including the Guaranties and all Liens granted thereunder in respect of the
Obligations) shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed.  Each Borrower reaffirms its Guaranties and any
prior grant and the validity of any Liens granted by it pursuant to the
Collateral Documents, with all such Liens continuing in full force and effect
after giving effect to this Consent.
 
(b)            Except as set forth herein, the execution, delivery and
effectiveness of this Consent shall not operate as a waiver of any right, power
or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.  This Consent
shall not constitute a novation of the Credit Agreement or the other Loan
Documents.
 
Section 5. Miscellaneous.
 
(a)            Without limiting the applicability of any other provision of the
Credit Agreement or any other Loan Document, the terms and provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are expressly incorporated
herein by reference.
 
(b)            This Consent may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Consent.
 
(c)            This Consent is a Loan Document.
 
 [Signature Page Follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the date first above written.
 


 
WEX INC.
 
 
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name: Roberto Simon
 
 
Title:   Chief Financial Officer
 
 
 
 
 
 
 
DESIGNATED BORROWER:
 
 
 
 
WRIGHT EXPRESS INTERNATIONAL
HOLDINGS LIMITED
 
 
 
 
 
 
 
By:
/s/ Roberto Simon
 
 
Name: Roberto Simon
 
 
Title:   Director
 
 
 
 
 
 
 
SPECIFIED DESIGNATED BORROWER:
 
 
 
 
Executed in accordance with section 127 of the
Corporations Act 2001 (Cth) by 
        WEX CARD HOLDINGS AUSTRALIA PTY LTD                By:
/s/ Roberto Simon     Name: Roberto Simon     Title:   Director         By:
/s/ Hilary Rapkin     Name: Hilary Rapkin     Title:   Director



[Signature Page to Consent]


--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A.,   as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Angela Larkin
 
 
Name: Angela Larkin
 
 
Title:   Vice President
              BANK OF AMERICA, N.A.,    as Lender               By:

/s/ Robert C. Megan
   
Name: Robert C. Megan
   
Title:   Senior Vice President
              AIB DEBT MANAGEMENT, LIMITED,    as a Lender               By:
/s/ Joan Chen    
Name: Joan Chen
   
Title:   Vice President
        By:
/s/ Ellen Kenneally    
Name: Ellen Kenneally
   
Title:   Vice President
              APOLLO TRADING LLC,    as a Lender               By:
/s/ Margaret Sang    
Name: Margaret Sang
   
Title:   Authorized Signatory



[Signature Page to Consent]

--------------------------------------------------------------------------------



 
AZB FUNDING 5,   as a Lender
 
 
 
 
 
 
 
By:
/s/ Robert Gates
 
 
Name: Robert Gates
 
 
Title:   Authorized Signatory
              BMO HARRIS FINANCING INC.,
  as Lender               By:

/s/ Daniel A. Ryan
   
Name: Daniel A. Ryan
   
Title:   Vice President
              CITI LOAN FUNDING PST 2 LLC,   as a Lender   By:  Citibank N.A.
              By:
/s/ Cynthia Gonzalvo    
Name: Cynthia Gonzalvo
   
Title:   Associate Director
              CITI LOAN FUNDING PST 3 LLC,   as a Lender   By:  Citibank N.A.
              By:
/s/ Joyce Kim    
Name: Joyce Kim
   
Title:   Associate Director



[Signature Page to Consent]

--------------------------------------------------------------------------------

 

 
CITI LOAN FUNDING PST 4 LLC,   as a Lender   By:  Citibank N.A.
 
 
 
 
 
 
 
By:
/s/ Joyce Kim
 
 
Name: Joyce Kim
 
 
Title:   Associate Director
              CITI LOAN FUNDING PST 5 LLC,
  as a Lender   By:  Citibank N.A.
              By:

/s/ Joyce Kim
   
Name: Joyce Kim
   
Title:   Associate Director
              CITIZENS BANK, N.A.,   as a Lender               By:
/s/ Gary Hatfield    
Name: Gary Hatfield
   
Title:   Senior Vice President



[Signature Page to Consent]

--------------------------------------------------------------------------------



 
DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael Strobel
 
 
Name: Michael Strobel
 
 
Title:   Vice President
        By:
/s/ Yumi Okabe    
Name: Yumi Okabe
   
Title:   Vice President
              FIFTH THIRD BANK,
  as a Lender               By:

/s/ Lydia Altman
   
Name: Lydia Altman
   
Title:   Senior Vice President
              JPMORGAN CHASE BANK, N.A.,   as a Lender               By:
/s/ Bruce S. Borden    
Name: Bruce S. Borden
   
Title:   Executive Director
              KEYBANK, NATIONAL ASSOCIATION,    as a Lender
              By:
/s/ Neil C. Buitenhuys    
Name: Neil C. Buitenhuys
   
Title:   Senior Vice President



[Signature Page to Consent]

--------------------------------------------------------------------------------



 
MUFG BANK, LTD.,   as a Lender
 
 
 
 
 
 
 
By:
/s/ Liwei Liu
 
 
Name: Liwei Liu
 
 
Title:   Vice President
              MUFG UNION BANK, N.A.,
  as a Lender               By:

/s/ Liwei Liu
   
Name: Liwei Liu
   
Title:   Vice President
              REGIONS BANK,   as a Lender               By:
/s/ Bruce Rudolph    
Name: Bruce Rudolph
   
Title:   Director
              SANTANDER BANK, N.A.,   as a Lender               By:
/s/ David Harnisch    
Name: David Harnisch
   
Title:   Executive Vice President



[Signature Page to Consent]

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK,   as a Lender
 
 
 
 
 
 
 
By:
/s/ David Bennett
 
 
Name: David Bennett
 
 
Title:   Director
              VIRTUS NEWFLEET DYNAMIC CREDIT ETF,    as a Lender              
By:

/s/ Kyle Jennings
   
Name: Kyle Jennings
   
Title:   Managing Director
              WEBSTER BANK, N.A.,   as a Lender               By:
/s/ Mathew L. Coyne    
Name: Mathew L. Coyne
   
Title:   Vice President
              WELLS FARGO BANK, N.A.,   as Lender               By:
/s/ Nathan Paouncic    
Name: Nathan Paouncic
   
Title:   Vice President



[Signature Page to Consent]
 